                 IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE

IN RE:                                                 )
                                                       )
BHARAT K. PATEL                                        )       Case No. 3:19-BK-05006
                                                       )       Chapter 11
       Debtor.                                         )       Judge Walker
                                                       )

         OBJECTION OF REGIONS BANK TO FIRST AMENDED DISCLOSURE
          STATEMENT DESCRIBING FIRST AMENDED CHAPTER 11 PLAN

       COMES REGIONS BANK, (the “Bank”) by and through its attorneys, as an unsecured

creditor, and a party in interest, pursuant to 11 U.S.C. § 1125 and Rule 3017 of the Federal Rules

of Bankruptcy Procedure (“FRBP”), and in response to the First Amended Disclosure Statement

Describing First Amended Chapter 11 Plan filed August 14, 2020, (the “Disclosure Statement”)

by the Debtor, BHARAT K. PATEL, the Bank hereby OBJECTS to said Disclosure Statement

on the grounds that such Disclosure Statement does not contain adequate information of a kind,

and in sufficient detail, as far as is reasonably practicable in light of the nature and history of the

Debtor and the condition of the Debtor’s assets, business, books and records, that would enable

creditors to make an informed judgment about the Plan. As further grounds for its Objection, the

Bank would state that the Disclosure Statement fails to provide sufficiently detailed and accurate

information. The Bank asserts that such information is insufficient for the Bank to evaluate the

Debtor’s proposed Plan and hereby OBJECTS to the sufficiency of the Disclosure Statement as

follows:

       1.        The recitations in the Disclosure Statement regarding Description and History of

the Debtor’s Business oversimplify the history and business problems leading to the filing of the

Chapter 11 Petitions and fail to provide adequate information to creditors of the nature and depth

of the Debtor’s problems. This is particularly significant in light of the statement on Page 6, Section




Case 3:19-bk-05006        Doc 48    Filed 09/17/20 Entered 09/17/20 13:39:56               Desc Main
                                    Document     Page 1 of 4
II, Paragraph B – C, regarding management of the Debtor Before and During the Bankruptcy that

“The Debtor managed his own affairs prior to the bankruptcy and will continue to manage its

affairs after the bankruptcy.” The Bank asserts that the Disclosure Statement as filed falls far short

of providing adequate information to creditors. The Disclosure Statement fails to disclose the

circumstances surrounding the closure of the Debtor’s previous business, We Care Distributors,

why We Care Distributors failed, and what happened to the assets of We Care Distributors.

        2.     The Disclosure Statement fails to provide sufficiently detailed and accurate

information regarding the Debtor’s employment, his employer, and precisely what Revi Wholesale

is, what is sells and does he have any ownership interest in it. Further, the statement that the

“Debtor is self-employed for Revi Wholesales as a sales representative that sells products to

convenient stores for resale purposes” is confusing. Is the Debtor employed by Revi Wholesale or

not? If he is self-employed, how can he work for Revi Wholesale?

        3.     The Disclosure Statement fails to disclose which asset the Debtor sold, when it was

sold, for how much it was sold, the value of such asset sold, and to whom such asset was sold.

        4.     The Disclosure Statement fails to provide adequate information regarding the

ability of the Debtor to support himself or realize the Debtor’s financial projections, including the

basis on which the Debtor is paid at Revi Wholesale, whether he is on a salary, commission or

both.

        5.     The Disclosure Statement fails to specifically provide in Exhibit B what the

expenses the Debtor is claiming and why that amount changes every month.

        6.     The Bank OBJECTS to the Disclosure Statement for failure to provide adequate

information in order for the Bank and other creditors to evaluate the proposed Plan and the means

of implementing it and its treatment of claims.




                                               2
Case 3:19-bk-05006       Doc 48     Filed 09/17/20 Entered 09/17/20 13:39:56              Desc Main
                                    Document     Page 2 of 4
       WHEREFORE, PREMISES CONSIDERED, Regions Bank hereby objects to the

Disclosure Statement Describing First Amended Chapter 11 Plan filed August 14, 2020 pursuant

to 11 U.S.C. § 1125 and Rule 3017 FRBP, and requests that the Court DENY approval of the

proposed Disclosure Statement. Further, the Bank requests that it be granted any relief requested

herein and such other and further relief as to which it may show entitlement.

       Respectfully submitted, this the 17th day of September, 2020.

                                             REGIONS BANK
                                             By:____/s/ Walter N. Winchester
                                             Walter N. Winchester, BPR #014530
                                             Attorney for Regions Bank
                                             Winchester, Sellers, Foster & Steele, P.C.
                                             P.O. Box 2428
                                             Knoxville, TN 37901-2428
                                             Phone: (865) 637-1980
                                             Email: wwinchester@wsfs-law.com




                                             3
Case 3:19-bk-05006      Doc 48    Filed 09/17/20 Entered 09/17/20 13:39:56            Desc Main
                                  Document     Page 3 of 4
                               CERTIFICATE OF SERVICE

        I, the undersigned, do hereby certify that a true and accurate copy of the foregoing
Objection to First Amended Disclosure Statement Describing First Amended Chapter 11 Plan been
sent electronically to:

       Megan Reed Seliber, megan.seliber@usdoj.gov, U.S. Trustee’s Office;
       Lefkovitz and Lefkovitz, PLLC, slefkovitz@lefkovitz.com, Attorney for Debtor;

        and by United States mail to the Debtor, Bharat K. Patel, 1497 Bridgecross Parkway,
Hermitage, TN 37076, with sufficient postage thereupon to carry same to its destination, this the
17th day of September, 2020.

                                            Winchester, Sellers, Foster & Steele, P.C.

                                            By: /s/ Walter N. Winchester




                                             4
Case 3:19-bk-05006      Doc 48    Filed 09/17/20 Entered 09/17/20 13:39:56           Desc Main
                                  Document     Page 4 of 4
